EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by John Boger on February 5, 2021. The application has been amended as follows: 

1.    	(Currently Amended) An implant, comprising:
a cap member comprising an internally threaded opening extending from a first end
thereof;
an anchor portion comprising external threads and a first end that defines a tip of the implant; and
a coupling portion extending between the cap member and the anchor portion, the coupling portion including an externally threaded portion threadably coupled within the internally threaded opening of the cap member,
wherein the cap member is longitudinally moveable along the coupling portion;
wherein the coupling portion comprises a breakaway portion with a circumferential groove;
wherein the coupling portion comprises outer planar surfaces circumferentially arranged about the coupling portion.
2.    	(Original) The implant of claim 1, wherein the cap member comprises:
a shaft portion that defines the first end of the cap member and includes the internally threaded opening; and

3.    	(Original) The implant of claim 2, wherein the cap member further comprises a noncircular drive opening extending from the second end thereof.
4.    	(Original) The implant of claim 1, wherein the anchor portion comprises:
a shaft portion with a first end portion, a second end portion and external threads; a proximal coupling portion extending from the first end portion of the shaft portion of the anchor member to the coupling portion; and
a distal portion extending from the second end portion of the shaft portion of the anchor member and defining the first end of the anchor portion.
5.    	(Original) The implant of claim 4, wherein the distal portion comprises a plurality of circumferentially arranged longitudinally extending flutes positioned proximate to the first end of the anchor portion.
6 - 8. 	(Cancelled)
9.    	(Original) The implant of claim 4, wherein the coupling portion comprises: 
a coupling member coupled to the anchor portion; and
an end member coupled to the coupling member,
wherein the coupling member and the end member are separate and distinct components.
10.    	(Original) The implant of claim 9, wherein the coupling member is made of a bioresorbable material.
11.    	(Original) The implant of claim 9, wherein the end member comprises the externally threaded portion threadably coupled within the internally threaded opening of the cap member, wherein the cap member is longitudinally moveable along the end member of the coupling portion.
12.    	(Original) The implant of claim 9, wherein the anchor portion comprises a second engagement end that opposes the first end thereof and engages a first engagement end of the coupling member, wherein each of the second engagement end of the anchor portion and the first engagement end of the coupling member include at least one projection and at least one recess, and wherein the at least one projection of the second engagement end of the anchor portion is positioned within the at least one recess of the first engagement end of the  
13.    	(Original) The implant of claim 12, wherein the coupling member comprises a second engagement end that opposes the first engagement end thereof and engages a first engagement end of the end member, wherein each of the second engagement end of the coupling member and the first engagement end of the end member include at least one projection and at least one recess, and wherein the at least one projection of the second engagement end of the coupling member is positioned within the at least one recess of the first engagement end of the coupling member, and the at least one projection of the first engagement end of the coupling member is positioned within the at least one recess of the second engagement end of the coupling member.
14.    	(Original) The implant of claim 9, wherein the end member comprises a torque application feature comprising outer planar surfaces circumferentially arranged about the end member.
15.    	(Original) The implant of claim 9, wherein the anchor portion, the coupling member and the end member each include a cannulated opening that are aligned to form a through hole, and wherein the implant further comprises a tension member positioned within the through hole and including a first portion coupled to the end member and a second portion coupled to the anchor member.
16.    	(Original) The implant of claim 15, wherein the tension member comprises an elastic suture.
17.    	(Original) The implant of claim 15, wherein the anchor member further comprises at least one transverse opening extending from an exterior surface portion of the anchor member to the cannulated opening thereof, and at least one pin positioned within the at least one transverse opening and extending into the cannulated opening and in abutment with the second portion of the tension member to couple the second portion of the tension member and the anchor portion together.
18.    	(Original) The implant of claim 17, wherein the anchor member further comprises at least one slot extending at least partially through the anchor member from an interior surface of the anchor member that forms the cannulated opening thereof, the at least one slot being aligned with the at least one transverse opening such that the at least one pin positioned within the at least one transverse opening deforms the second portion of the tension member into the at least one slot to couple the second portion of the tension member and the anchor portion together.
19.    	(Canceled)
20. 	(Currently Amended) A system, comprising: 

a cap member comprising an internally threaded opening extending from a first end thereof;
an anchor portion comprising external threads and a first end that defines a tip of the implant; and
a coupling portion extending between the cap member and the anchor portion, the coupling portion including an externally threaded portion threadably coupled within the internally threaded opening of the cap member,
wherein the cap member is longitudinally moveable along the coupling portion;
wherein the coupling portion comprises a breakaway portion with a circumferential groove;
wherein the coupling portion comprises outer planar surfaces circumferentially arranged about the coupling portion;
an insertion instrument for coupling to the implant and rotating the implant about an axis of the implant; and
a plate with at least one aperture extending therethrough, wherein the entirety of the anchor portion, the entirety of the coupling portion and only a portion of the cap member are configured to pass through the at least one aperture of the implant.
21. 	(New) An implant, comprising:
a cap member comprising an internally threaded opening extending from a first end thereof;
an anchor portion comprising external threads and a first end that defines a tip of the implant; and
a coupling portion extending between the cap member and the anchor portion, the coupling portion including an externally threaded portion threadably coupled within the internally threaded opening of the cap member, wherein the cap member is longitudinally moveable along the coupling portion;
a shaft portion with a first end portion, a second end portion and external threads; a proximal coupling portion extending from the first end portion of the shaft portion of the anchor member to the coupling portion; a distal portion extending from the second end portion of the shaft portion of the anchor member and defining the first end of the anchor portion;

wherein the anchor portion comprises a second engagement end that opposes the first end thereof and engages a first engagement end of the coupling member, wherein each of the second engagement end of the anchor portion and the first engagement end of the coupling member include at least one projection and at least one recess, and wherein the at least one projection of the second engagement end of the anchor portion is positioned within the at least one recess of the first engagement end of the coupling member, and the at least one projection of the first engagement end of the coupling member is positioned within the at least one recess of the second engagement end of the anchor portion.
22.	(New) A system, comprising: 
an implant, comprising:
a cap member comprising an internally threaded opening extending from a first end thereof;
an anchor portion comprising external threads and a first end that defines a tip of the implant; and
a coupling portion extending between the cap member and the anchor portion, the coupling portion including an externally threaded portion threadably coupled within the internally threaded opening of the cap member, wherein the cap member is longitudinally moveable along the coupling portion;
a shaft portion with a first end portion, a second end portion and external threads; a proximal coupling portion extending from the first end portion of the shaft portion of the anchor member to the coupling portion; a distal portion extending from the second end portion of the shaft portion of the anchor member and defining the first end of the anchor portion;
wherein the coupling portion comprises: a coupling member coupled to the anchor portion; and an end member coupled to the coupling member, wherein the coupling member and the end member are separate and distinct components;
wherein the anchor portion comprises a second engagement end that opposes the first end thereof and engages a first engagement end of the coupling member, wherein each of the second engagement end of the anchor portion and the first engagement end of the coupling member include at least one projection and at least one recess, and wherein the at least one projection of the second engagement end of the anchor portion is positioned within the at least one recess of the first engagement end of the 
an insertion instrument for coupling to the implant and rotating the implant about an axis of the implant; and
a plate with at least one aperture extending therethrough, wherein the entirety of the anchor portion, the entirety of the coupling portion and only a portion of the cap member are configured to pass through the at least one aperture of the implant.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.